                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


In re ZACHARY CHRISTOPHER                     Cause No. CV 20-03-H-BMM-JTJ
HILLIS,

              Petitioner.                                  ORDER



      On February 19, 2020, the Court appointed Assistant Federal Defender

David Ness to represent Petitioner Hillis and to file an amended petition for writ of

habeas corpus under 28 U.S.C. § 2241. Hillis sought release from his immigration

detainer and deportation to Canada.

      On April 7, 2020, counsel reported that Hillis has been deported to Canada

and the petition is moot. The Court deems the report a notice of voluntary

dismissal. See Fed. R. Civ. P. 41(a)(1)(A)(i).

      Based on the foregoing, the Court enters the following:

                                      ORDER

      The stay is LIFTED. The petition is DISMISSED. The clerk shall enter, by

separate document, a judgment of dismissal.

      DATED this 8th day of April, 2020.


                                        /s/ John Johnston
                                       John Johnston
                                       United States Magistrate Judge
